DECISION
The application of the above-named defendant for a review of the sentence of 20 years + medical expenses incurred by the victim imposed on April 5, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
The Sentence Review Board agrees unanimously that the sentence imposed was proper and just.
We wish to thank John Schulte of the Montana Defender Project for his assistance to the Defendant and to this Court.
*4SENTENCE REVIEW DIVISION
Mark P. Sullivan, Chairman, John S. Henson, Thomas A. Olson